DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 recites the limitation "the opening" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang US 2020/0271991.
Regarding claim 17, Yang teaches a color separation device comprising: an illumination device (fig. 2B 01); and a color separation element(2140) provided on the illumination device, wherein the color separation element includes a first element (2141) and a second element (2141 each unit can be considered a separate element), the first element separates illumination light from the illumination device into light of a plurality of colors, the second element separates illumination light from the illumination device into light of a plurality of colors, and each of the first element and the second element is a diffraction element having an uneven shape (see fig. 2B).
Regarding claim 18, Yang teaches the color separation element includes a transparent base material (2142) and a resin layer (2140 [0049]) stacked on the transparent base material, and the first element and the second element are formed in the resin layer.
Regarding claim 19, Yang teaches the color separation element includes a transparent base material (2142), and the first element (2140) and the second element (2140) are formed on a same surface side of the transparent base material.
Regarding claim 20, Yang teaches the second element (2140 left and right most) is provided at a plurality of places around the first element (2140 central units).
Regarding claim 21, Yang teaches the first element (2140) has a periodic uneven shape, and the second element (2140) has an uneven shape identical to a unit element of at least one cycle of the first element.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Silvanto et al US 2019/0043452.
Regarding claim 22, Yang teaches all the limitations of claim 22 except opening includes a first opening and a second opening aligned in a first direction, and a length of the first opening in a second direction intersecting the first direction is different from a length of the second opening in the second direction.  Silvano teaches opening includes a first opening and a second opening aligned in a first direction, and a length of the first opening in a second direction intersecting the first direction is different from a length of the second opening in the second direction to form separate status indicators (see fig. 9).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Yang in view of Silvano to form status indicators.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562. The examiner can normally be reached 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU VU/               Primary Examiner, Art Unit 2871